TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00310-CR



                                    Lorraine Cope, Appellant

                                                  v.

                                   The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
           NO. 2034647, HONORABLE BOB PERKINS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Lorraine Cope seeks to appeal from a judgment of conviction for forgery. The trial

court has certified that this is a plea bargain case and Cope has no right of appeal. See Tex. R. App.

P. 25.2(a)(2). The appeal is dismissed. See Tex. R. App. P. 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: June 10, 2004

Do Not Publish